DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 7, 10-12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han’694 (PGPUB: 20190251694) in view of Han’474 (PGPUB: 20190318474).

Regarding claims 1 and 10 . Han’694 teaches a system for automated target and tissue segmentation using at least one imaging modality and at least one machine learning models comprising: 
a) at least one processor (see Fig. 1, item 112); 
b) at least one input device (see Fig. 1, item 110); and 
c) at least one storage device storing processor-executable instructions which, when executed by the at least one processor (see Fig. 1, item 116), perform a method including: 
receiving at least one medical image modality, wherein at least one medical image of the at least one medical image modalities includes at least one target and/or at least one normal tissue or organ (see Fig. 1, paragraph 35, the image processing computing system 110 may obtain image data 160 from the image data source 150, for hosting on the storage device 116 and the memory 114); 
inputting the at least one medical image into each of the at least one machine learning models (see Fig. 1, paragraph 38, the processing circuitry 112 may utilize software programs to generate intermediate data such as updated parameters to be used, for example, by a neural network model, machine learning model, atlas-segmentation workflow, or other aspects involved with segmentation of the image data 160. Further, such software programs may utilize segmentation processing logic 120 to implement a segmentation workflow 130, using the techniques further discussed herein); and 
generating a final segmentation image including at least one segmented target and/or at least one normal tissue or organ based on the outputs of the at least one machine learning models (see Fig. 1, paragraph 46 and 47, the image data source 150 or other databases may also store data to be used by the segmentation processing logic 120 when executing a software program that performs segmentation operations, or when creating radiation therapy treatment plans. Further, various databases may store the data produced by the trained deep learning neural network, image atlases, or machine learning models, including the network parameters constituting the model learned by the network and the resulting predicted data; the image acquisition device 170 can be configured to acquire one or more images of the patient's anatomy for a region of interest (e.g., a target organ, a target tumor or both). Each image, typically a 2D image or slice, can include one or more parameters (e.g., a 2D slice thickness, an orientation, and a location, etc.)).
However, Han’694 does not expressly teach receiving, in response to the input, an output from each of the at least one machine learning models, wherein the outputs of the at least one machine learning models are combined when more than one output is received.
Han’474 teaches that the CNN model training unit 302 may use the training images received from training image database 301 to train a CNN model to receive imaging data corresponding to a first imaging modality type and to synthesize imaging data corresponding to a different, second imaging modality type. For example, a training architecture may include aspects shown in FIG. 4 (corresponding to an adversarial training architecture) (see Fig. 3-4, paragraph 62); the imaging data to be translated using the image synthesis unit 303 may be acquired using various imaging modalities, including MRI, functional MRI (e.g., fMRI, DCE-MRI and diffusion MRI), CT, CBCT, Spiral CT, PET, SPECT, X-ray, optical tomography, fluorescence imaging, ultrasound imaging, and radiotherapy portal imaging (see Fig. 3-4, paragraph 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han’694 by Han’474 for providing images received from training image database 301 to train a CNN model to receive imaging data corresponding to a first imaging modality type and to synthesize imaging data corresponding to a different, second imaging modality type, as receiving, in response to the input, an output from each of the at least one machine learning models, wherein the outputs of the at least one machine learning models are combined when more than one output is received. Therefore, combining the elements from prior arts according to known methods and technique, such as synthesize or combining different image modalities, would yield predictable results.

Regarding claims 2 and 11. The combination teaches the system of claim 10, wherein the at least one machine learning model includes at least one of a high-sensitivity network or a high-specificity network (see Han’694, Fig. 1, paragraph 72, the use of a stack of adjacent 2D images that contain dependent structure information both for training and as the input of CNN model 410 improves the accuracy of the prediction of output 2D label map 432 by CNN model 410. This further improves the accuracy of the predicted 3D label map of a 3D image constructed from 2D label maps predicted for each image slice of the 3D image).   

Regarding claims 3 and 12. The combination teaches the  system of claim 10, wherein each of the at least one machine learning models is trained separately using different parameters, architectures, image sizes, image resolutions, optimizers, and loss functions (see Han’474, Fig. 5, paragraph 89, consistent with various embodiments of the present disclosure, the image segmentation methods, systems, devices, or processes based on the above-described CNN models include two stages: a training phase that trains the CNN model using training datasets, and an image synthesis phase (e.g., run-time phase) that uses the trained CNN model to synthesis images having a different modality type than the input images).    

Regarding claims 5 and 14. The combination teaches the system of claim 10, wherein each of the at least one machine learning model produces output distinct from the other machine learning models given the same input images (see Han’694 Fig. 5, paragraph 93, depicts the receipt of a subject image and atlases (operation 510), which corresponds to the plurality of atlas images and metadata annotations 521, 522, 523 and the subject image 515. In one branch of the data flow 500, a deep learning model that has been trained to identify anatomical structures or characteristics may be applied (operation 534) to produce segmentation data (result 544). In an example, the deep learning model may constitute a model trained to perform segmentation of 2D or 3D medical imaging data).  

Regarding claims 7 and 16. The combination teaches the system of claim 10, further comprising applying a weight to the output from each of the at least one machine learning models before generating a final segmentation result (see Han’694 Fig. 1, paragraph 61, various algorithms in the deep learning model can be applied to the selected training data, which can then be compared to the expected results (e.g., ground truth segmentation values corresponding to the segmentation labels), to compute a difference that can provide an indication of training errors. The errors can be used during a procedure called backpropagation to correct the errors in parameters of the deep learning network (e.g., layer node weights and biases), such as to reduce or minimize errors in the segmentation value estimates during subsequent trials).  


Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han’694 (PGPUB: 20190251694) in view of Han’474 (PGPUB: 20190318474), and further in view of Yoo (PGPUB: 20170091951).

Regarding claims 6 and 15. The combination does not expressly teach the system of claim 10, wherein the output from each of the at least one machine learning models is a score map comprising pixel values ranging from 0 to 1.  
Yoo teaches that a pixel value p.sub.i of each pixel of the output image may indicate a probability of a corresponding pixel in the input image being included in the object. For example, in a case of the output image being used to identify a mask portion of a mask image, a minimum pixel value and a maximum pixel value of the output image may be 0 and 1, respectively (see Fig. 2, paragraph 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by yoo for providing a pixel value pi of each pixel of the output image may indicate a probability of a corresponding pixel in the input image being included in the object, as the system of claim 10, wherein the output from each of the at least one machine learning models is a score map comprising pixel values ranging from 0 to 1. Therefore, combining the elements from prior arts according to known methods and technique such as a pixel value pi of each pixel of the output image, would yield predictable results.


Claim(s) 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han’694 (PGPUB: 20190251694) in view of Han’474 (PGPUB: 20190318474), and further in view of Schadewaldt (PGPUB: 20160217570).

Regarding claims 8 and 17. The combination does not expressly teach the system of claim [[10]] 16, further comprising: 
displaying the final segmentation result, wherein a final segmented target and/or at least one normal tissue or organ using a linear/nonlinear combination of output score pixels within a segmented region generated from the at least one machine learning model, locations, sizes, and intensities of a segmented range (see Han’694, Fig. 4, paragraph 86, a pixel-wise prediction layer (not shown) may be added to CNN model 410 to perform the pixel-wise labeling. The pixel-wise prediction layer converts a coarse output feature map (e.g., a feature vector) of convolutional neural network 424 to a dense (e.g., providing more information of each pixel) predicted pixel-wise 2D label map 432 of middle image 426 of input stack of adjacent 2D images 422. Various functions may be used to implement the pixel-wise prediction layer, such as backwards upsampling or unpooling (e.g., bilinear or nonlinear interpolation), and backwards convolution).  
However, the combination does not expressly teach score is assigned to each segmented target.
Schadewaldt teaches that the graphical user interface providing unit is adapted to provide a graphical user interface allowing the user to indicate that the assignment of a score to a segment has been completed, wherein the visualization generating unit is adapted to generate a visualization visualizing for which segments the assigning of scores has been completed. This allows the user to more easily keep track of which segments have already been reviewed, thereby speeding up and simplifying the diagnosis process (see paragraph 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Schadewaldt for providing provide a graphical user interface allowing the user to indicate that the assignment of a score to a segment has been completed, as score is assigned to each segmented target. Therefore, combining the elements from prior arts according to known methods and technique, such as the assignment of a score to a segment, would yield predictable results.

Regarding claims 9 and 18. The combination teaches the system of claim 17, further comprising: 
displaying a number of most possible targets, tissues and/or organs with a final score for visualization (see Schadewaldt, paragraph 22, the visualization generating unit is adapted to generate a visualization visualizing all segments simultaneously or visualizing only a single segment at a time. Thus, the user may be able to compare different segments or to concentrate the review on a single segment only), wherein the number is one of a value received from a user input, a pre-configured value, based on prior knowledge of a number of target, tissue and/or organ that exist, or an value adjustable via a graphical user interface (see Han’474, Fig. 1-3, paragraph 63, the image synthesis unit 303 may additionally include input and output interfaces to communicate with the medical image database 304, the network 305, or a user interface. The user interface may be used for selecting imaging information to be translated from a first imaging modality type to a second imaging modality type, including initiating an image synthesis process, displaying the input or output images, or performing further analysis based on the input imaging data or synthesized output imaging data), 
wherein the graphical user interface comprises a scroll bar to adjust a sensitivity and/or specificity of the visualization (see Schadewaldt, Fig. 1-9, paragraph 67, the labels of the segments may depend on the respective size of the visualized segments, wherein, if the size of the visualized segments on the display 9 is relatively small, i.e., for instance, smaller than a predefined threshold, the respective segments may not be labeled. However, if the size of the visualization is modified, for instance, by performing a zooming operation, the initially relatively small segments may be enlarged such that also these segments may be labeled), and, wherein each displayed target, tissue and/or organ is selectable and editable (see Schadewaldt, Fig. 1-9, paragraph 72, the support apparatus 1 can be adapted to provide a new and flexible workflow for PI-RADS scoring, but the support apparatus 1 may also be adapted to improve orientation within the prostate during other workflows, which may simply define that it can be scrolled through the magnetic resonance slices once. The support apparatus can therefore also be adapted to support a user in a diagnosis process, which is not a process in accordance with the PI-RADS).  


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han’694 (PGPUB: 20190251694) in view of Han’474 (PGPUB: 20190318474), and further in view of Mazurowski (PGPUB: 20170014108).

Regarding claims 19 and 20. The combination teaches the system of claim 10, the method further comprising: 
assigning a score to each of the at least one segmented target and/or at least one normal tissue or organ; and sorting the at least one segmented target and/or at least one normal tissue or organ based on the scores.
Mazurowski teaches that evaluating one or more detected breast cancer lesions from an MR image of a breast tissue from a subject comprising the steps of: (a) marking one or more boundaries of one or more of the detected breast cancer lesions in the MR image of one or more areas of the breast tissue comprising the one or more breast cancer lesions; (b) correcting non-uniformity of intensity of the MR image; (c) segmenting the breast MR image into one or more tissue segments, wherein the tissue segments comprise one or more than one of a normal background parenchyma, the breast cancer lesion, or other breast tissue; (d) extracting one or a plurality of image features from the MR image; and (e) outputting a score based on the one or plurality of image features; wherein the score indicates the likelihood of the breast cancer disease progression or recurrence (see paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Mazurowski for providing segmenting the breast MR image into one or more tissue segments, wherein the tissue segments comprise one or more than one of a normal background parenchyma, the breast cancer lesion, or other breast tissue; extracting one or a plurality of image features from the MR image; and outputting a score based on the one or plurality of image features, as assigning a score to each of the at least one segmented target and/or at least one normal tissue or organ; and sorting the at least one segmented target and/or at least one normal tissue or organ based on the scores. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.


Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667